FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ENRIQUE MENDEZ, AKA Melinda                      No. 11-17175
Gabriella Valenzuela,
                                                 D.C. No. 2:11-cv-01293-NVW-
               Plaintiff - Appellant,            MHB

  v.
                                                 MEMORANDUM *
ARIZONA DEPARTMENT OF
CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Enrique Mendez, also known as Melinda Gabriella Valenzuela, an Arizona

state prisoner, appeals pro se from the district court’s judgment denying him leave




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to proceed in forma pauperis in his 42 U.S.C. § 1983 action alleging violations of

the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s interpretation and application of 28 U.S.C. § 1915(g),

Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of

discretion its denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920

F.2d 614, 616 (9th Cir. 1990). We reverse and remand.

      The district court abused its discretion by denying Mendez’s request to

proceed in forma pauperis because, even though he is a three-strikes filer, Mendez

made plausible allegations that he faced an “imminent danger of serious physical

injury,” including that just weeks before filing the complaint he had been brutally

beaten by defendant prison officials and then threatened with death if he sought to

hold the perpetrators liable. See 28 U.S.C. § 1915(g); Andrews, 493 F.3d at 1056-

57 (holding that “a prisoner who alleges that prison officials continue with a

practice that has injured him or others similarly situated in the past will satisfy the

‘ongoing danger’ standard and meet the imminence prong of the three-strikes

exception” and noting that “§ 1915(g) merely establishes a threshold procedural

question and does not ask the court to evaluate the merits of the suit”).

      Mendez shall bear his own costs on appeal.

      REVERSED and REMANDED.


                                            2                                     11-17175